Exhibit PURCHASE AND SALE AGREEMENT Church Field Washington County, Colorado THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), dated effective as of October 1, 2009 at 7:00 a.m. Mountain Time (the “Effective Time”), is between RECOVERY ENERGY, INC., a Nevada corporation, (“Seller”), and DUANE M FREUND IRREVOCABLE TRUST 2, a Colorado Trust, (“Buyer”). Seller and Buyer shall be referred to herein, individually, as a “Party,” and collectively, as the “Parties.” Recitals A.Seller owns certain rights and interests in and to the Church Field (collectively, the “Assets”) described in Exhibit A hereto, located in Washington County, Colorado. B.Seller desires to sell and assign to Buyer, and Buyer desires to purchase and acquire from Seller, the Assets in accordance with the terms and conditions hereof. Agreement IN CONSIDERATION OF ONE HUNDRED DOLLARS ($100.00), the mutual premises and covenants contained herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties hereby agree as follows: 1.In consideration of the payment of the Purchase Price (described below), and in accordance with the terms and conditions of this Agreement, Buyer agrees to purchase and acquire from Seller, and Seller agrees to sell, assign, transfer and convey to Buyer, an undivided fifty percent (50%) of Seller’s right, title and interest in and to the following (collectively, the “Assets”): (a)The leasehold estates created by the oil and gas leases (the “Leases) described in Exhibit A hereto, insofar as and only insofar as the Leases cover and relate to the land (the “Land”) described in Exhibit A hereto. (b)The wells (the “Wells”) located upon the Land described in Exhibit A hereto. (c)The production of oil, gas, natural gas liquids, condensate and other hydrocarbons produced from the Land covered by the Leases (the “Production”), or attributable or allocable thereto, or to lands pooled or unitized therewith, from and after the Effective Time. (d)The equipment, personal property, facilities, pipelines, improvements, fixtures, buildings and structures located upon the Land, or used in connection with the Leases, the Land or the Wells for the production, gathering, treatment, compression, transportation, processing, sale or disposal of hydrocarbons or water produced from the Land, or attributable thereto (collectively, the “Equipment”), including, without limitation, all the wells, well-bores, casing, tubing, gauges, valves, rods, flow lines, gear boxes, pumps, tanks, separators, gathering system, compressors, pipelines, fixtures, pits, buildings and improvements described in Exhibit A-3 hereto. (e)The surface rights incident or appurtenant to the Leases, the Land and the Wells, and all easements, rights-of-way, permits, licenses, servitudes, surface use agreements or other similar interests affecting the Land, the Leases and the Wells (collectively, the “Surface Rights”). (f)The agreements, contracts, options, leases, licenses, permits and other documents (collectively, the “Material Contracts”) related to the ownership or operation of the Leases, the Land, the Wells, the Production, the Equipment and the Surface Rights including, without limitation, all operating, unit, pooling, exploration, farm-out, participation, operating, unit, pooling, communitization, gathering, water disposal, processing, transportation and product purchase agreements, and options, permits, orders and decisions of state and federal regulatory authorities. (g)Copies of Seller’s files and records related to the Leases, the Land and the Wells (the “Records”) including, without limitation, all of the following: (i) land, lease, title, contracts, rights of way, surveys, maps, plats, correspondenceand other documents; (ii) division of interest and accounting records; (iii) severance, production and property tax records; and (iv) well, operations, engineering, environmental and maintenance records. 2.The working interest assigned by Seller to Buyer shall be subject to a 20% royalty and overriding royalty (the “Royalty”) burden, so that after closing of the sale contemplated by this Agreement, Buyer shall own a fifty percent (50.00%) working interest and being an forty percent (40.00%) net revenue interest. If Seller owns less than 100% of the leasehold interest under the Leases, or in the event the Leases cover less than the full mineral estate in the lands covered by the Leases, then the interest assigned and the Royalty shall be reduced proportionately with respect to Seller’s interest in such Lease or the partial mineral interest covered by the Lease. Seller represents that it only owns interests from the stratigraphic equivalent of the base of the Niobrara formation to the stratigraphic equivalent of the total depth drilled in the Church No. 41-25 well, located in Section 25 of Township 3 South, Range 51 West, 6th P.M., Washington County, Colorado. No reduction shall occur as result of Seller not owning interests in zones outside such stratigraphic interval. 3.The purchase price for the Assets shall be Seven Hundred and Fifty Thousand Dollars ($750,000.00) (the “Purchase Price”), as adjusted hereunder. The payment of the Purchase Price shall be paid by Buyer to Seller at the Closing by bank wire to Seller’s account pursuant to the following wiring instructions: BBVA Compass; Phone: (866) 214-6822; Westminster CO, Routing No. xxxxxxxxx; Credit to the account of Recovery Energy, Inc, Account No. xxxxxxxxxx. 4.Ownership of Buyer’s interest in the Assets shall be transferred from Seller to Buyer at Closing, but effective as of the Effective Time. All costs and expenses attributable to the Assets incurred prior to the Effective Time shall be the responsibility and obligation of Seller, and Seller shall be entitled to all of the proceeds from the sale of production attributable to the Assets prior to the Effective Time. In addition, at the Closing, Buyer shall pay Seller for the value of all oil in the tanks and line fill at the Effective Time at the contract price which Seller is receiving from the purchaser of production from the Assets for the month in which the Closing occurs. All costs and expenses attributable to Buyer’s interest in the Assets and incurred at or after the Effective Time shall be the responsibility and obligation of Buyer, and Buyer shall be entitled to all proceeds from the sale of production attributable to Buyer’s interest in the Assets at or after the Effective Time. Buyer shall be responsible for and shall pay all of the operating expenses, direct charges and operator’s overhead attributable to Buyer’s interest in the Assets from and after the Effective Time. 5.Seller hereby represents and warrants to Buyer as follows: (a)Seller is a corporation duly organized, validly existing and in good standing under the laws of the State of Nevada, and is authorized to do business in the State of Colorado. (b)Seller has all requisite power and authority to carry on its business as presentlyconducted, to enter into this Agreement, and perform its obligations under this Agreement. The consummation of the transactions contemplated by this Agreement will not violate nor be in conflict with any provision of Seller’s articles of organization or organizational documents, or any agreement or instrument to which Seller is a party or is bound, or any judgment, decree, order, writ, injunction, statute, rule or regulation applicable to Seller. The execution, delivery and performance of this Agreement, and the transactions contemplated hereby, have been duly and validly authorized by all requisite action on the part of Seller. (c)This Agreement has been duly executed and delivered on behalf of Seller, and, at the Closing, all documents and instruments required hereunder to be executed and delivered by Seller shall have been duly executed and delivered. This Agreement does, and such documents and instruments shall, constitute legal, valid and binding obligations of Seller enforceable in accordance with their terms. (d)Seller hereby agrees to warrant and defend the title to the Assets against all liens, encumbrances and defects of title arising by, through, or under Seller, but not otherwise. (e)To Seller’s knowledge, all rentals and royalties under the Leases have been timely and fully paid. (f)To Seller’s knowledge, all ad valorem, property, production, severance, excise taxes and assessments attributable to the Leases, the Land and the Production have been timely and fully paid. (g)Seller has not received notice of any breach, default or violation under any of the Leases or the Material Contracts. No claim, demand, filing, cause of action, administrative proceeding, lawsuit or other litigation has been served upon Seller or notice received by Seller or, to Seller’s knowledge, threatened with respect to any of the Assets. (l)To Seller’s knowledge, there are no consents required to be obtained for, and no preferential rights to purchase exercisable in connection with, the assignment of the Assets by Seller to Buyer hereunder. (m)To Seller’s knowledge, there are no outstanding authorities for expenditure or other commitments to make capital expenditures which are binding on the Assets, and which Seller reasonably anticipates will require expenditures in excess of Twenty-five Thousand Dollars ($25,000.00) per item. (n)To Seller’s knowledge, Seller’s interest in the Assets is not subject to any contract for the sale of the production attributable to periods after the Effective Time, other than contracts that may be terminated by thirty (30) days prior written notice. To Seller’s knowledge, Seller’s interest in the Assets is not subject to or burdened by any obligation under a sales, take-or-pay, gas balancing, marketing, hedging, forward sale or similar arrangement, to deliver the production attributable to such interest in the Assets without receiving payment at the time of or subsequent to delivery, or to deliver the Production in the future for which payment has already been received (e.g., a “forward” sale contract). (h)Seller has not intentionally omitted any material information from the Records. (i)Seller is not a “foreign person” within the meaning of Section1445 of the Internal Revenue Code. (j)There are no bankruptcy, reorganization or receivership proceedings pending, or, to Seller’s knowledge, threatened against Seller. (k)Seller has not incurred any liability for brokers or finders fees relating to the transactions contemplated by this Agreement for which Buyer shall have any responsibility whatsoever. 6.Buyer hereby represents and warrants to Seller as follows: (a)Buyer is a trust duly organized, validly existing and in good standing under the laws of the State of Colorado. (b)Buyer has all requisite power and authority to carry on its business as presentlyconducted, to enter into this Agreement, and perform its obligations under this Agreement. The consummation of the transactions contemplated by this Agreement will not violate nor be in conflict with any provision of Buyer’s trust agreement or organizational documents, or any agreement or instrument to which Buyer is a party or is bound, or any judgment, decree, order, writ, injunction, statute, rule or regulation applicable to Buyer. The execution, delivery and performance of this Agreement, and the transactions contemplated hereby, have been duly and validly authorized by all requisite action on the part of Buyer. (c)This Agreement has been duly executed and delivered on behalf of Buyer, and, at the Closing, all documents and instruments required hereunder to be executed and delivered by Buyer shall have been duly executed and delivered. This Agreement does, and such documents and instruments shall, constitute legal, valid and binding obligations of Buyer enforceable in accordance with their terms. (d)Buyer is acquiring the Assets for Buyer’s own benefit and account, and not with the intent of resale or distribution such as would be subject to regulation by federal or state securities laws (collectively, the “Securities Laws”), and in the future, if Buyer should sell, transfer or otherwise dispose of the Assets or fractional undivided interests therein, Buyer will do so in compliance with all applicable Securities Laws. (e)Buyer has such knowledge and experience in financial and business matters, and in oil and gas investments of the type contemplated by this Agreement, that Buyer is capable of evaluating the merits and risks of this Agreement and its investment in the Assets, and Buyer is not in need of the protection afforded investors by the Securities Laws. In addition, Buyer is an “accredited investor” as defined in Rule 501(a) of Regulation D promulgated by the Securities and Exchange Commission under the Securities Act of 1933, as amended. Buyer recognizes that this investment is speculative and involves substantial risk, and that Seller has not made any guaranty upon which Buyer has relied concerning the possibility or probability of profit or loss as a result of Buyer’s acquisition of the Assets. (f)By reason of Buyer’s experience and knowledge in the evaluation, acquisition and operation of similar properties, Buyer has evaluated the merits and risks of the proposed investment in the Assets, and has formed opinions based solely upon Seller’s experience and knowledge, and not upon any representations or warranties by Seller, other than as expressly set forth in this Agreement. Buyer has conducted or will conduct its own evaluation of the Assets and, except for the express representations set forth in this Agreement, Buyer is acquiring the Assets “AS IS, WHERE IS, WITH ALL FAULTS, AND WITHOUT RECOURSE.” (g)Buyer is provided the opportunity to conduct an independent inspection of the Records, Assets and the public records including, without limitation, for the purpose of detecting the presence of any environmentally hazardous substances or contamination, including petroleum, and the presence and concentration of NORM, and Buyer shall satisfy itself as to the physical condition and environmental condition of the Assets, both surface and subsurface. Buyer acknowledges that, except as set forth in this Agreement, no representations have been made by Seller regarding physical or environmental conditions, past or present. (h)Buyer has not incurred any liability, contingent or otherwise, for brokers’ or finders’ fees relating to the transactions contemplated by this Agreement for which Seller shall have any responsibility whatsoever. 7.The purchase and sale of the Assets pursuant to this Agreement (the “Closing”) shall occur at on or before November 6, 2009 at 5:00 p.m. Mountain Time, or such other date or time as Buyer and Seller may mutually agree in writing. At the Closing, the following shall occur: (a)Seller shall execute, acknowledge and deliver to Buyer (in sufficient counterparts to facilitate recording) an assignment, conveyance and bill of sale (the “Assignment”) covering Buyer’s interest in the Assets, substantially in the form of Exhibit B hereto, with sufficient counterparts for filing in the appropriate governmental offices. (b)Buyer shall pay to Seller the Purchase Price, in accordance with the terms and conditions hereof. 8.EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT AND THE ASSIGNMENT, THIS AGREEMENT IS MADE WITHOUT WARRANTY OF ANY KIND, EXPRESS, IMPLIED, STATUTORY, AT COMMON LAW OR OTHERWISE, AND THE PARTIES HEREBY EXPRESSLY DISCLAIM, WAIVE AND RELEASE ANY WARRANTY OF MERCHANTABILITY, CONDITION, SAFETY, OR FITNESS FOR A PARTICULAR PURPOSE, AND BUYER ACCEPTS THE ASSETS “AS IS, WHERE IS, WITH ALL FAULTS, AND WITHOUT RECOURSE.” SELLER DOES NOT IN ANY WAY REPRESENT OR WARRANT THE ACCURACY OR COMPLETENESS OF ANY INFORMATION, DATA OR OTHER MATERIALS (WRITTEN OR ORAL) FURNISHED TO BUYER BY OR ON BEHALF OF SELLER. BUYER HEREBY AGREES THAT IT HAS INSPECTED OR HAS BEEN GIVEN THE OPPORTUNITY TO INSPECT THE ASSETS, INCLUDING THE LEASES AND ASSOCIATED AGREEMENTS, WELLS, PERSONAL PROPERTY, AND EQUIPMENT ASSIGNED AND CONVEYED HEREIN. ANY COVENANTS OR
